          Case 4:19-cv-01462-PJH Document 17 Filed 04/16/19 Page 1 of 3



 1   Christopher W. Keegan (SBN 232045)
     chris.keegan@kirkland.com
 2   KIRKLAND & ELLIS LLP
     555 California Street
 3   San Francisco, CA 94104
     Telephone: (415) 439-1400
 4
     Attorneys for Defendant Zoox, Inc.
 5

 6
                                UNITED STATES DISTRICT COURT
 7                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
 8

 9   TESLA, INC., a Delaware Corporation,         ) Case No. 4:19-cv-01462-PJH
                                                  )
10
                   Plaintiff,                     ) NOTICE OF APPEARANCE OF
11                                                ) CHRISTOPHER W. KEEGAN
            vs.                                   )
12                                                )
     ZOOX, INC., a Delaware Corporation; SCOTT    )
13   TURNER, an individual; SYDNEY COOPER, an )
     individual; CHRISTIAN DEMENT, an individual; )
14
     and, CRAIG EMIGH, an individual,             )
15                                                )
                   Defendants.                    )
16                                                )
                                                  )
17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF APPEARANCE                                     Case No. 4:19-cv-01462-PJH
           Case 4:19-cv-01462-PJH Document 17 Filed 04/16/19 Page 2 of 3



 1          TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that Christopher W. Keegan of Kirkland & Ellis LLP hereby

 3   appears as counsel of record for Defendant Zoox, Inc.

 4          Copies of all pleadings, papers, correspondence, and electronic filing notices should be

 5   directed to:

 6
                                       Christopher W. Keegan (SBN 232045)
 7                                          chris.keegan@kirkland.com
 8                                          KIRKLAND & ELLIS LLP
                                                555 California Street
 9                                           San Francisco, CA 94104
                                            Telephone: (415) 439-1400
10                                           Facsimile: (415) 439-1500
11

12    DATED: April 16, 2019                           Respectfully submitted,
13                                                    KIRKLAND & ELLIS LLP
14                                                    /s/ Christopher W. Keegan
                                                      Christopher W. Keegan (SBN 232045)
15                                                    KIRKLAND & ELLIS LLP
                                                      555 California Street
16                                                    San Francisco, CA 94104
                                                      Telephone: (415) 439-1400
17                                                    Facsimile: (415) 439-1500
18                                                    Attorneys for Defendant Zoox, Inc.
19

20

21

22

23

24

25

26

27

28


     NOTICE OF APPEARANCE                                                   CASE NO. 4:19-CV-01462-PJH
           Case 4:19-cv-01462-PJH Document 17 Filed 04/16/19 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE

 2          On April 16, 2019, I electronically filed the foregoing with the Clerk of the Court by using the

 3   CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All

 4   copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.

 5
                                                           /s/ Christopher W. Keegan
 6                                                         Christopher W. Keegan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CERTIFICATE OF SERVICE                                                  CASE NO. 4:19-CV-01462-PJH
